Citation Nr: 0425931	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-15 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a skin disorder to 
include dermafibromas of the right leg on a direct basis and 
as due to Agent Orange exposure.  

(The issue of entitlement to an increased rating for panic 
disorder with agoraphobia will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1967 to October 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a lumbar spine disorder; denied 
service connection for a cervical spine disorder, peripheral 
neuropathy as due to Agent Orange exposure, and dermafibromas 
of the right leg as due to Agent Orange exposure; and granted 
service connection for scar due to excision of a lipoma from 
the upper back which was assigned a non-compensable rating.  
The veteran limited his appeal as to the issues of whether 
new and material evidence had been submitted to reopen the 
claim of service connection for a lumbar spine disorder; 
entitlement to service connection for a cervical spine 
disorder, peripheral neuropathy as due to Agent Orange 
exposure, and for dermafibromas of the right leg as due to 
Agent Orange exposure.  In September 2002, the veteran 
testified before the undersigned at a personal hearing.  

In a June 2003 decision, the Board granted service connection 
for spondylolysis of the 5th lumbar vertebra and for axonal 
neuropathy.  The Board remanded the remaining issues.  In a 
June 2003 rating decision, the Board's decision was 
implemented.  The RO also granted service connection for 
degenerative joint and disc disease of the lumbosacral spine; 
thus resolving the issue of service connection for a lumbar 
spine disorder other than spondylolysis of the 5th lumbar 
vertebra.  A 20 percent rating was assigned for degenerative 
joint and disc disease of the lumbosacral spine with 
spondylolysis of the 5th lumbar vertebra.  A 20 percent 
rating was assigned for peripheral neuropathy of the right 
leg and a 20 percent rating was assigned for axonal 
neuropathy of the left leg.  The RO also granted entitlement 
to a total disability rating based on individual 
unemployability and entitlement to Chapter 35 educational 
assistance benefits.  

In a November 2003 rating decision, service connection for 
cervical spondylolysis was granted and assigned a 30 percent 
rating; thus resolving that issue.  

In an April 2004 rating decision, service connection was 
denied for defective vision, depression, headaches, and 
fatigue.  The veteran did not initiate an appeal.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange during that time.

2.  The veteran does not have chloracne.

3.  Currently shown dermatofibroma, skin tags, and chronic 
skin lesions were not manifest in service and are not related 
to service, including to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Dermatofibroma, skin tags, and skin lesions were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a June 2003 VCAA 
letter.  In this case, the claimant was informed of the duty 
to notify, the duty to assist, and to obtain records, 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, No 01-944 (U.S. Vet App. 
Jun. 24, 2004).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the veteran has been provided due 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record, including affording him a VA examination.  The 
record satisfies 38 C.F.R. § 3.326.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issue on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background

Service medical records reflect that in June 1970, the 
veteran was seen for a hand rash.  He was treated for tinea 
pedis on several occasions from September 1971 to January 
1973.  In January 1973, the veteran had cellulitis.  In March 
1973, it was noted that the veteran had had tinea pedis for 2 
to 3 years.  In March 1974, the veteran was treated for an 
abscess/sebaceous cyst on his left ear.  It was drained.  In 
August 1974 and July 1975 he was treated for ringworm.  In 
October 1976, the veteran was treated for cysts on his ears 
which were excised.  In June 1977, he was treated for tinea 
pedis.  This problem recurred through May 1979.  In October 
1977, he was treated for lesions in the groin area.  In 
August 1978, the veteran was treated for a rash on his legs 
diagnosed as atopic dermatitis.  In May 1979, it was noted 
that the veteran had chronic superficial ulcers on his legs 
and ankles.  They were noted to be necrotic lesions.  The 
veteran continued treatment in June 1979.  He was diagnosed 
as having probable chronic neurodermatitis with ulcerations 
secondary to scratching.  In August 1980 he was treated for a 
rash of both arms assessed as scabies vs. contact dermatitis, 
and in May 1981 he was treated for tinea pedis.  In July 
1981, the veteran was treated for scabies on his hands as 
well as tinea pedis.  These problems was noted to be 
resolving in August 1981.  In January 1982, the veteran was 
diagnosed as having vaculitis and topical eruptions over the 
arms, trunk and back.  In January 1982, the veteran had a 
papular lesion on his right ear lobe.  In February 1982, he 
was treated for dermatitis and in February and March 1982 for 
necrotic skin lesions.  In June 1983, the veteran had a 
fungal infection of his left heel and ankle.  In July 1983, 
the veteran was afforded a periodic examination.  At that 
time, a scar was noted, but there were no other skin 
abnormalities.  In April 1987, the veteran was treated for a 
large lipoma on his upper back which was excised.  The 
veteran was noted to be doing well.  The sutures were 
thereafter removed.  In May 1987, it was noted that the 
veteran had a sebaceous cyst on his right ear.  It was also 
excised.  

In May 1987, the veteran underwent a retirement examination.  
At that time, various scarring was noted, but there were no 
other skin abnormalities.  His history of having cysts 
located on his back and ears was noted.  

In January 1988, the veteran was afforded a VA examination.  
At that time, the examiner noted that the skin was within 
normal limits.  

VA outpatient records show that in February 1994, a lipoma of 
the right shoulder was noted.  In March 1994, it was excised.  
Also, in March 1994, the veteran was diagnosed as having 
dermatitis.  In April 1994, the papular rash was noted to be 
resolving.  

In February 1998, a service member submitted a statement on 
the veteran's behalf in which he indicated that he was 
exposed to Agent Orange.  This person also discussed the 
veteran's various disabilities, but he did not address a skin 
disorder.  

In February 1998, the veteran submitted correspondence in 
which he indicated that he was seeking service connection for 
dermatofibromas of the right leg as well as cyst excision.  

In October 1998, the veteran was afforded a VA skin 
examination.  Physical examination resulted in a diagnosis of 
nummular lichenous dermatitis.  

In an April 1999 rating decision, service connection for 
scar, excision of lipoma of the upper back, was granted.  
Service connection for dermafibromas of the right leg was 
denied.  It was determined that post-service diagnosis of 
nummular lichenous dermatitis was not related to service and 
that the veteran did not have chloracne.  

In May 2000, the veteran testified at a personal hearing at 
the RO.  The veteran related that he was exposed to Agent 
Orange during service.  The veteran indicated that he had 
dermafibromas of the right leg which were the result of that 
exposure to Agent Orange.  

In April 2001, the veteran was examined by T. R., M.D., at 
which time, it was noted that his skin exhibited rashes, dry 
skin, and unusual hair loss.  He was not diagnosed as having 
a specific skin disorder.  

In September 2002, the veteran testified at a Travel Board 
hearing.  At that time, he indicated tat he was first treated 
for dermatofibromas on his legs around 1984.  

In September 2003, the veteran was afforded a VA skin 
examination.  At that time, it was noted that the claims file 
was reviewed extensively.  Physical examination resulted in 
diagnoses of asymptomatic dermatofibroma; asymptomatic post 
inflammatory skin lesions, found; and skin tags, found.  The 
examiner stated that after reviewing the claims file, the VA 
records, and on examination the disease that the examiner 
recognized, it was the examiner's medical opinion that the 
veteran's skin lesions were not secondary to any residuals of 
Agent Orange exposure.  The examiner based the opinion of the 
fact that there were only 2 skin lesions and exposure to 
Agent Orange would include several cutaneous eruptions and 
the veteran did not have signs of those conditions.  The 
examiner opined that the skin disorders were due to skin 
itching related to dermatofibroma and post inflammatory 
changes due to rubbing and probably folliculitis of the skin.  
They were not related to Agent Orange.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116; 38 C.F.R. § 3.307.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Service connection on a presumptive basis for exposure to 
herbicides in Vietnam is limited to the following diagnoses: 
non-Hodgkin's lymphoma, soft-tissue sarcoma, chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, porphyria cutanea tarda, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), multiple myeloma, 
Type 2 diabetes, acute and subacute peripheral neuropathy, 
and prostate cancer.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran is a wartime 
veteran, the record does not show nor does the veteran assert 
that a skin disorder was incurred during combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

The veteran served in Vietnam, and is presumed to have been 
exposed to Agent Orange.  The veteran's current skin 
disorders, however, are not diseases which are presumptive of 
service-connection by reason of having positive association 
with exposure to an herbicide agent.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  The veteran does not have 
chloracne and has never been diagnosed as having that skin 
disorder.  

In regard to direct service connection, as noted above, in 
order to establish service connection, the evidence must show 
that the veteran has a chronic disability due to disease or 
injury related by competent evidence to service.  The veteran 
currently has dermatofibroma, skin tags, and skin lesions.  
There is no competent evidence relating a chronic skin 
disorder, including dermatofibroma, skin tags, and skin 
lesions, to service.  The issue of whether a skin disorder is 
related to service requires competent evidence.  The veteran 
is competent to report his symptoms; however, he is not a 
medical professional and his statements do not constitute 
competent medical evidence that current skin disorders are 
related to service.  See Espiritu (lay persons are not 
competent to offer evidence that requires medical knowledge.

The service medical records document treatment and diagnoses 
of various skin disorders including tinea, ringworm, atopic 
dermatitis, neurodermatitis with resulting ulceration due to 
scratching, scabies and cysts on the ears.  However, on 
service retirement examination in May 1987 and on VA 
examination in January 1988, no skin abnormalities were 
found.  Postservice medical records do not show tinea, 
ringworm, atopic dermatitis, scabies or cysts on the ears.  
These skin diseases, therefore, are not shown to result in 
any current disability, and service connection is not 
warranted for them.  Post service records show treatment for 
an acute and transitory episode of dermatitis that resolved 
in 1994, more than 6 years after service.  Nummular lichenous 
dermatitis was diagnosed on VA examination in October 1998, 
11 years after service but that skin disease was not 
subsequently shown on medical records or VA examination in 
2003.  The VA examination in 2003 showed dermatofibroma, skin 
lesions due to probable folliculitis of the lower legs and 
skin tags.  These were not shown in service nor do the 
medical records after service shown continuity of symptoms of 
these skin disorders since service discharge.    

The competent medical opinion establishes that his current 
skin disorders are not the result of Agent Orange exposure.  
Rather, they are due to other causes, as indicated above.  
This medical opinion was rendered by a medical professional 
and was based on an extensive review of the claims file as 
well as a physical examination of the veteran.  This opinion 
is competent and probative.  There is no contradictory 
opinion of record.  Additionally, there is no competent 
medical opinion of record otherwise relating them to service, 
to any incident of service or to any symptoms or finding 
shown in service.

Thus, the competent and probative evidence establishes that 
the veteran does not have chloracne or an acneform disease 
consistent with chloracne and that currently diagnosed skin 
disorders are not related to service to include presumed 
Agent Orange exposure during service.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for a skin disorder to include 
dermafibromas of the right leg on a direct basis and as due 
to Agent Orange exposure is denied.  


	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



